Exhibit 10.1

 

CARLISLE COMPANIES INCORPORATED
RESTRICTED SHARE AGREEMENT

 

This Agreement (the “Agreement”) is made as of                     (the “Date of
Grant”) by and between Carlisle Companies Incorporated (the “Company”) and
                    (the “Grantee”).

 

1.                                      Grant of Restricted Shares.  Subject to
and upon the terms, conditions and restrictions set forth in this Agreement and
in the Company’s Executive Incentive Program (the “Program”), the Company hereby
grants to the Grantee as of the Date of Grant               Common Shares as
Restricted Shares (the “Restricted Shares”).  The Restricted Shares shall be
fully paid and nonassessable and shall be registered in the Grantee’s name,
endorsed with an appropriate legend referring to the restrictions hereinafter
set forth.

 

2.                                      Restrictions on Transfer of Restricted
Shares.  The Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, except
to the Company, until the Restricted Shares have become nonforfeitable as
provided in Section 3 hereof; provided, however, that the Grantee’s rights with
respect to such Common Shares may be transferred by will or pursuant to the laws
of descent and distribution.  Any purported transfer or encumbrance in violation
of the provisions of this Section 2 shall be void, and the other party to any
such purported transaction shall not obtain any rights to or interest in such
Common Shares.

 

3.                                      Vesting of Restricted Shares.  The
Restricted Shares shall become nonforfeitable on                      if the
Grantee shall have remained in the continuous employ of the Company and its
Subsidiaries until such date.  Subject to the terms of the Program and
notwithstanding the preceding sentence, all of the Restricted Shares shall
immediately become nonforfeitable if, prior to the date the Restricted Shares
become fully nonforfeitable pursuant to the preceding sentence, and while the
Grantee is in the employ of the Company and its Subsidiaries, (a) the Grantee
dies, (b) the Grantee’s Disability occurs, (c) the Grantee’s Retirement occurs,
or (d) a Change in Control occurs.

 

4.                                      Forfeiture of Shares.  The Restricted
Shares shall be forfeited if the Grantee ceases to be continuously employed by
the Company and its Subsidiaries prior to the date the Restricted Shares become
fully nonforfeitable pursuant to Section 3; provided, however, that if the
Grantee’s employment is terminated by the Company for other than Cause, vesting
shall continue in accordance with Section 3.  In the event of a forfeiture, the
certificate(s) representing the Restricted Shares covered by this Agreement
shall be canceled.

 

5.                                      Dividend, Voting and Other Rights. 
Except as otherwise provided herein, from and after the Date of Grant, the
Grantee shall have all of the rights of a stockholder with respect to the
Restricted Shares, including the right to vote the Restricted Shares and receive
any dividends that may be paid thereon; provided, however, that any additional
Common Shares or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same restrictions as the Restricted Shares covered by this Agreement.  The
Grantee acknowledges that the Restricted Shares are being acquired for
investment and that the Grantee has no current intention to transfer, sell or
otherwise dispose of such shares, except as permitted by the Program and in
compliance with Applicable Laws.

 

6.                                      Irrevocable Appointment.  The Restricted
Shares shall be held in “book entry” form.  The Grantee hereby irrevocably
appoints any officer of the Company as his or her attorney-in-fact to transfer
the Restricted Shares to the Company in the event of the forfeiture of such
shares.

 

7.                                      Deferral of Distribution of Restricted
Shares.  The Grantee may elect to defer distribution of all (or any portion) of
the Restricted Shares.  To be effective, the Grantee must complete a deferral
election under the Carlisle Companies Incorporated Nonqualified Deferred
Compensation Plan (the “Deferral Plan”) within thirty (30) days of the date of
this Agreement and otherwise in accordance with procedures established by the
administrator of the Deferral Plan.  The Grantee may not elect to defer any
dividend payment in respect of the Restricted Shares.

 

8.                                      No Employment Contract.  Nothing
contained in this Agreement shall confer upon the Grantee any right with respect
to continuance of employment by the Company and its Subsidiaries, nor limit or
affect in any manner the right of the Company and its Subsidiaries to terminate
the employment or adjust the compensation of the Grantee.

 

--------------------------------------------------------------------------------


 

9.                                      Non-Competition.  (a) In consideration
of the benefits described in this Agreement, the Grantee will not (i) for a
period of one year following the Grantee’s separation from the Company and its
Subsidiaries, as a proprietor, partner, shareholder, director, officer,
employee, investor or in any other capacity own, engage in, conduct, manage,
operate, control, or participate in, be employed by, render services to or
otherwise be associated with any business (irrespective of the form in which
such business is conducted) which is competitive with the Covered Business,
provided, however, the foregoing shall not prevent the Grantee from owning not
more than two percent (2%) of the issued and outstanding shares of a class of
securities the securities of which are traded on a national security exchange or
in the over-the-counter market, (ii) solicit or employ any personnel employed by
the Covered Business, the Company or its Subsidiaries to become employed or
otherwise affiliated with any entity of which the Grantee is employed or
otherwise affiliated or (iii) divulge to anyone any confidential or non-public
information (financial and otherwise) relating to the Covered Business, the
Company or any of its Subsidiaries unless required by law.  (The restrictions
contained in subclauses (i) — (iii) are sometimes referred to herein as the
“Covenants.”)  For purposes of this Agreement, the term Covered Business means
                                      .

 

(b) The Grantee further agree that any violation of the Covenants will cause
serious and irreparable damage to the Covered Business, the Company and/or its
Subsidiaries and the Grantee agrees that in the event of a violation of the
Covenants, the Covered Business, the Company or its Subsidiaries may seek, in
addition to any other rights or remedies, an injunction or restraining order
prohibiting such violation.  The Covenants are intended to limit disclosure and
competition to the maximum extent permitted by law.  If it is finally determined
that the scope or duration of any Covenant is too excessive to be legally
enforceable, then the Grantee agrees that the scope or duration of the
limitation shall be the maximum scope or duration which is legally enforceable.

 

10.                               Taxes and Withholding.  To the extent that the
Company shall be required to withhold any federal, state, local or other taxes
in connection with the issuance or vesting of the Restricted Shares, and the
amounts available to the Company for such withholding are insufficient, the
Grantee shall pay such taxes or make provisions that are satisfactory to the
Company for the payment thereof.

 

11.                               Amendments.  Subject to the terms of the
Program, the Board may modify this Agreement upon written notice to the
Grantee.  Any amendment to the Program shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.  Any
waiver of any term or condition or breach of this Agreement shall not be a
waiver of any other term or condition or of the same term or condition.

 

12.                               Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

13.                               Relation to Program; Cause.  This Agreement is
subject to the terms and conditions of the Program.  This Agreement and the
Program contain the entire agreement and understanding of the parties with
respect to the subject matter contained in this Agreement, and supersede all
prior communications, representations and negotiations in respect thereto.  In
the event of any inconsistency between the provisions of this Agreement and the
Program, the Program shall govern.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Program.  The term
“Cause” means: (i) Grantee’s falsification of the accounts of the Company,
embezzlement or other misappropriation of funds of the Company or other material
dishonesty with respect to the Company, (ii) Grantee’s neglect or refusal to
perform Grantee’s responsibilities; provided such neglect or refusal have
continued for a period of 30 days following notice thereof, or (iii) Grantee’s
gross or willful misconduct with respect to the Company.  The Committee acting
pursuant to the Program, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of Restricted Shares.

 

14.                               Successors and Assigns.  Without limiting
Section 2 hereof, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee, and the successors and assigns of
the Company.

 

15.                               Governing Law.  This Agreement will be
governed by the laws of the State of North Carolina and any proceeding arising
out of or relating to this Agreement will be in the United States District Court
for the Western District of North Carolina or the Mecklenburg Superior Court,
and you agree to be subject to the personal jurisdiction of these courts.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

By:

 

 

Name:

 

Title:

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Shares granted thereunder on the
terms and conditions set forth herein and in the Program.

 

 

 

 

 

Name:

 

Date:

 

--------------------------------------------------------------------------------